POLLEY, J.
(dissenting). When defendant filed his affidavit stating what the testimony of the absent witnesses, if present, would be, the trial court and the state’s attorney were obliged to-assume that the affidavit was true and it was on this assumption that the state’s attorney made his admission to avoid the continuance. Before the trial was reached the state’s attorney learned that neither the defendant nor his counsel had seen any of the parties named in the affidavit, and knew nothing about what they would testify to if present, except that he had talked with one of them over the telephone who had told defendant what they would all testify to. It had also been learned that one of the parties named in the affidavit was not in the state, and his attendance could not be procured at all. It was also learned that the third party would not testify as stated, in the affidavit. Under these circumstances it was right and proper for the state’s attorney to object to the reading of the affidavit as the testimony of the a'b-sent parties, except the one with whom defendant had talked, and it was right and proper fo-r the trial court to exclude said affidavit except as to such party.
A new trial was properly denied.